Exhibit ASSET PURCHASE AGREEMENT Party A: Taizhou Taide Valve Co. Ltd. Party B: Taizhou Wote Valve Co., Ltd. Whereas Party B does not have an established market for its products and is about to cease operation, upon friendly consultation, Party B agrees to sell all of its tangible assets (in-kind assets) to Party A and coordinate with Party A for production and sales service, the parties hereby reach the following agreement: 1. The parties have hired an evaluation agency to evaluate Party B’s current assets (net value). 2. Based on the evaluation, Party A agrees to purchase Party B for a cash consideration of $3 million. 3. Party B is responsible for its own credits, debts and liabilities. 4. Party B shall unconditionally coordinate with Party A in connection with production, operation and employee placement. 5. Party B shall unconditionally transfer all of its customers to Party A. Party B shall not engage in valve manufacturing for five years. 6. Party B shall unconditionally coordinate with Party A to transfer its assets. Party A shall bear all related expenses. This agreement is made in two counterparts with Party A and Party B each holding one copy. Each counterpart has equal legal effect. Party A: Taizhou Taide Valve Co., Ltd. /s/ legal representative February 15, 2009 Party B: Taizhou Wote Valve Co., Ltd. /s/ legal representative February 15, 2009
